Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 3, 6, 8, 9, 11, and 13 to overcome the lack of antecedent basis issue.  As such, claims 3, 6, 8, 9, 11, and 13 are in condition for allowance as claims 3, 6, and 8 depend from the allowed claim 1, and claim 9 recites similar limitations as the allowed claim 1. See last Office Action mailed 12/22/2021 for reason of allowance for claim 1, 2 and 7.  Accordingly, claims 1-3, 6-9, and 11-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625